Name: Decision of the European Central Bank of 9 June 1998 on the adoption of the Conditions of Employment for Staff of the European Central Bank as amended on 31 March 1999 (ECB/1998/4)
 Type: Decision
 Subject Matter: economic geography;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1999-05-19

 Avis juridique important|31999D0330Decision of the European Central Bank of 9 June 1998 on the adoption of the Conditions of Employment for Staff of the European Central Bank as amended on 31 March 1999 (ECB/1998/4) Official Journal L 125 , 19/05/1999 P. 0032 - 0032DECISION OF THE EUROPEAN CENTRAL BANKof 9 June 1998on the adoption of the Conditions of Employment for Staff of the European Central Bank as amended on 31 March 1999(ECB/1998/4)(1999/330/EC)THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK,Having regard to the Statute of the European System of Central Banks and of the European Central Bank (hereinafter referred to as the "Statute") and in particular to Articles 36.1 and 47.2, fifth indent, thereof,Having regard to the proposal of the Executive Board of the European Central Bank (ECB),Having regard to the contribution of the General Council of the ECB,Having regard to the opinion of the Staff Committee of the European Monetary Institute,(1) Whereas the Statute attributes to the Governing Council of the ECB, acting on a proposal from the Executive Board of the ECB, the task of laying down the Conditions of Employment for Staff of the ECB;(2) Whereas the Conditions of Employment should contain the rules which, in conjunction with employment contracts, govern the employment relations between the ECB and its staff;(3) Whereas the Conditions of Employment should be such that they secure for the ECB the service of staff of the highest standard of independence, ability, efficiency and integrity, recruited on the broadest possible geographical basis from among nationals of Member States of the European Union, and, at the same time, enable staff to discharge their duties under conditions which will ensure maximum efficiency;(4) Whereas the Conditions of Employment are aimed at fostering equality of treatment, legal certainty, transparency and effectiveness;(5) Whereas, in accordance with the policy of transparency followed by the ECB, the Conditions of Employment for Staff of the ECB shall be made available to all interested parties,HAS DECIDED AS FOLLOWS:Article 1The Conditions of Employment for Staff of the ECB are hereby adopted.Article 2For information to all interested parties, copies of the Conditions of Employment for Staff of the ECB may be obtained upon request from the ECB(1).Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Frankfurt am Main, 31 March 1999.The President of the ECBWillem F. DUISENBERG(1) European Central Bank, Directorate General - Administration and Personnel, Postfach 16 03 19, D-60066 Frankfurt am Main.